Citation Nr: 1620366	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial higher rating in excess of 10 percent for left shoulder sprain.

2.  Entitlement to an initial higher rating in excess of 10 percent for insomnia.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA RO in St. Petersburg, Florida that granted service connection for left shoulder sprain and assigned a 10 percent rating, and granted service connection for insomnia and assigned a 10 percent rating; both evaluations were effective September 9, 2009, the day following service discharge.  The Veteran submitted a notice of disagreement (NOD) in December 2011 with this determination. 

In May 2014, the Board remanded the case for additional development, to include scheduling a VA examination.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but in July 2014, through his appointed representative, submitted written notification that he was withdrawing his request for a personal hearing.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's left shoulder symptoms did not more nearly approximate limitation of motion of the arm at the shoulder level at any time from September 9, 2009.

2.  Since September 9, 2009, the Veteran's insomnia is manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 


CONCLUSIONS OF LAW

1.  Since September 9, 2009, the criteria for an initial rating higher than 10 percent for left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59 4.71a, DC 5201.

2.  Since September 9, 2009, the criteria for an initial rating in excess of 10 percent for insomnia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through notice letters dated in August 2009 and March 2011 that informed the Veteran of the evidentiary requirements for direct service connection and increased rating claims, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

As noted above, the claimed issues on appeal arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his left shoulder and insomnia disabilities.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the Veteran's claim for an initial higher rating for his left shoulder and insomnia disabilities.  The Board instructed in its August 2014 remand that the Veteran be afforded a new VA examination as to the severity of his left shoulder and insomnia disabilities and such examinations were scheduled in August 2015.  The AOJ sent such a letter in July 2015 to the Veteran and his attorney, and thus complied with the Board's remand instructions in this regard.  A cancellation notice from the Broward County VA Outpatient Clinic informed the agency of original jurisdiction (AOJ) that the Veteran failed to report to his scheduled VA examinations on August 26, 2015 to assess his rating claim.  As described in greater detail below, the scheduled examinations were necessary to decide the issues on appeal.  The Veteran has not provided good cause for his failure to report.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565, 569 (2008).  The Board will therefore proceed to the merits of the appeal.

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's status post left shoulder sprain is rated under 38 C.F.R. § 4.71a, DC 5201.  The diagnostic code applicable to limitation of motion of the shoulder is DC 5201. Under DC 5201, limitation of motion of the arm at the shoulder level warrants a 20 percent rating and higher ratings are warranted for limitation of motion midway between the side and shoulder level and to 25 degrees from the side.  Normal range of motion of the shoulder is forward flexion and abduction to 180 degrees, with 90 degrees representing motion at the shoulder level, and internal and external rotation to 90 degrees.

Left Shoulder

The Veteran is not entitled to a rating higher than 10 percent for left shoulder limitation of motion at any time since September 9, 2009 because range of motion was well beyond the shoulder level and at or near normal.  For example, on the October 2011 VA examination, range of motion was a normal 180 degrees flexion and abduction and a normal 90 degrees internal and external rotation.  

Post-service private treatment records dated from April 2010 through February 2012 from Dr. B.M.L. and Dr. J.E.L., show that the Veteran was diagnosed with left shoulder impingement syndrome, rotator cuff tendonitis, stiffness, and shoulder enthesopathy.  He reported left shoulder pain aggravated with movement that is worse with lifting objects.  He was referred to physical therapy to treat symptoms.  Specifically, a February 2012 private treatment record notes the Veteran presented with persisting left shoulder pain and stiffness post 2007 left shoulder injury during his tour of duty in Iraq.  According to the Veteran, additional symptoms of discomfort were exacerbated by lifting, pulling, running, and with activity above the head level.  He denied muscle weakness.  Upon examination of the shoulder, Dr. J.E.L. reported "good" range of motion, with no deformity or tenderness to palpation.

An April 2010 left shoulder examination conducted by Dr. B.M.L. revealed range of motion was a normal 150 to 165 degrees flexion and abduction and a normal 60 degrees internal and external rotation with normal strength of 5/5.  There was no tenderness to palpation or instability.  All tests including drop test, Neer's and Hawkin's tests were also negative.  See private treatment records, Cleveland Clinic Florida.

VA treatment records dated from January 2006 through November 2011 are associated with the claims folder.  A February 2010 VA physical medicine rehabilitation consult shows the Veteran reported that activity causes left shoulder pain, typically with resistive lifting of objects and running.  Functionally, he runs almost 3 miles daily, and after approximately 1 and half to 2 miles, his shoulder starts to ache.  The examiner noted a June 2009 left shoulder X-ray that was negative for fracture or abnormality.  The examiner stated that the Veteran was able to hold up and hold down the left shoulder on abduction, internal and external rotation and elbow flexion to 90 degrees, with noted guarding and pain.  Muscle strength was grossly normal.  In the report, the examiner also noted the Veteran presented with left shoulder pain, joint laxity and instability with possible labral compromise.  See treatment records, Broward County VA Outpatient Clinic.

A subsequent April 2010 VA physical therapy note shows the Veteran reported "50 percent" easing of symptoms regarding the left shoulder.  He denied flare-ups or aggravating symptoms over the past several weeks, however reported sporadic episodes of instability during active military service.  He also reported that he is seeking employment with a police department and will commence training.  Examination revealed limited range of motion of the left shoulder, with flexion to 150 degrees and abduction to 150 degrees.  There was no evidence of episodes of dislocation, nonunion, ankyloses, or limited arm motion to 90 degrees.  There was left shoulder pain and joint laxity and instability.  Id.

When assessing the severity of a musculoskeletal disability rated based on limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  The Veteran did report flare-ups on the October 2011 VA examination, indicating that there were flare-ups with pain that was worse with lifting, pulling, and exercising, but did not indicate that the flare-ups caused additional limitation of motion.  The October 2011 VA examiner indicated that there was some functional loss due to less movement than normal and pain on movement, however repetitive motion did not result in additional limitation of motion.  Moreover, treatment records during the appeal period document the Veteran's reports that the left shoulder hurt more with activity above the head level typically with resistive lifting of objects and running but range of motion testing was noted as "good" and within normal limits.  At no time did VA treatment records or private treatment records indicate that there was additional limitation of motion.  See VA treatment records, Broward County VA Outpatient Clinic; private treatment records, Dr. B.M.L. and Dr. J.E.L.  The evidence thus reflects that there is no additional functional impairment due to flare-ups or otherwise that results in limitation of motion that more nearly approximated limitation of motion of the arm at the shoulder level warranting a higher rating under DC 5201.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38, 43 (2011) (indicating that, other than when a Veteran is seeking the minimum compensable rating of 10 percent as discussed below, pain only results in function loss and warrants a higher rating if it limits the ability to perform the normal working movements of the body and "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").

The Board also notes the October 2011 VA examination report shows that the Veteran's service-connected left shoulder disability includes scars.  The evidence of record, however, contains no indication that such scars result in any disability, including pain or tenderness.  Notably, the October 2011 VA examiner reported that related scars were neither painful nor unstable, and less than 39 square cm.  Thus, consideration of scars as a separate disability during the rating period on appeal is not warranted.

Finally, the remaining DCs allowing for ratings for the shoulder are inapplicable.  Under DC 5003, arthritis is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  The October 2011 VA examiner and the medical evidence of record do not note there was arthritis.  Additionally, DC 5203 is inapplicable as the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.
DC 5202 for other impairment of the humerus is not relevant, as there is no evidence of this kind of impairment.  DC 5200 is not applicable as the medical records do not show that the Veteran has ankylosis.  

Insomnia

The Veteran's insomnia is rated under 38 C.F.R. § 4.130, DCs 9499-9413, under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment, taking into account these and similar symptoms and the degree of occupational and social impairment they cause.  The criteria under DC 9413 contemplate symptoms such as chronic sleep impairment.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.

Under the General Rating Formula, as analogous to an unspecified anxiety disorder, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

Finally, a 100 percent rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
Id.  

A November 2009 VA treatment record notes the Veteran's report the he is unable to sleep.  Treatment included over the counter and prescription medication, which reportedly was effective.  See treatment records, Broward County VA Outpatient Clinic.

In October 2011, the Veteran was afforded a VA mental disorders examination to determine the nature and etiology of insomnia.  According to the Veteran, he began to experience difficulty falling asleep in 2007 during his tour of duty in Iraq, which he described as scarce an irregular.  He also reported that in the past, symptoms were successfully treated with medication.  In the resulting report, the examiner diagnosed insomnia, noting symptoms to include chronic sleep impairment.  The examiner opined that insomnia is a result of the Veteran's scarce and irregular sleep during two tours for a total of approximately 7 months in Iraq.  In so finding, the examiner concluded that medical literature supports that extended periods of deficient and irregular sleep can result in chronic sleep impairment.

The Board finds that the criteria for a 10 percent rating for the Veteran's insomnia were more nearly approximated since September 9, 2009.  With regard to the occupational and social impairment contemplated by a 10 percent rating, the above evidence, specifically, the opinion of the October 2011 VA examiner, shows decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  See 38 C.F.R. § 4.130, Rating Formula.  A higher rating is not warranted because the evidence of record, both lay and medical, does not establish occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as warranted by a 30 percent rating; or occupational and social impairment with reduced reliability and productivity, as warranted by a 50 percent rating; or occupational and social impairment, with deficiencies in most areas, or total impairment as warranted by a 70 percent or 100 percent ratings.  

The Veteran meets the criterion of chronic sleep impairment for a 30 percent rating.  However, other symptoms, such as depressed mood, anxiety, suspiciousness, panic attacks, memory loss, and/or manifestations of more serious disability are not exhibited and the symptoms exhibited are more nearly characterized as mild or transient.  During the rating period on appeal, the Veteran reported that medication used to treat symptoms of sleep impairment was effective.  See November 2009 VA treatment records, Broward County VA Outpatient Clinic; October 2011 Mental Disorders Disability Benefits Questionnaire.  At no time during the appeal period, does the Veteran assert or does the medical evidence support that symptoms were not controlled by medication or that the Veteran's insomnia impacted or reduced his occupational or social productivity.  In fact, the April 2010 VA treatment record notes the Veteran's reports that he is a full time student, majoring in political science and also that he was considering lessening his academic commitment to seek employment options with the police force.  See VA treatment records, Broward County VA Outpatient Clinic.  

For the foregoing reasons, the preponderance of the evidence is against entitlement to a higher rating in excess of 10 percent for insomnia and in excess of 10 percent for left shoulder sprain since September 9, 2009, the award of service connection.  The benefit of the doubt doctrine is therefore not for application and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In his reported statements, the Veteran indicated to medical providers that he had trouble sleeping that was treated effectively with medication.  He also reported symptoms of the left shoulder included discomfort and pain that were exacerbated by lifting, pulling, running, and with activity above the head level.  He denied muscle weakness.  These symptoms are all the result of pain.  As indicated in the discussion above, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  The criteria for rating the left shoulder therefore contemplate all of the Veteran's symptoms, which are the result of pain, and the Board therefore need not consider whether there has been marked interference with employment in this regard.

In this regard, the Veteran's symptoms of insomnia as well as its effect on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC's 9499-9413.  The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary. 

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating higher than 10 percent for insomnia and left shoulder sprain is not warranted from September 9, 2009.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial higher rating in excess of 10 percent for left shoulder sprain is denied.

An initial higher rating in excess of 10 percent for insomnia is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


